Exhibit 10.1
EXECUTION COPY
EMPLOYMENT AGREEMENT
          EMPLOYMENT AGREEMENT (“Agreement”) dated as of June 28, 2010, between
BIOGEN IDEC INC., a Delaware corporation (the “Company”), and GEORGE A. SCANGOS,
Ph.D. (the “Executive”).
          WHEREAS, the Company wishes to employ the Executive to serve as the
Company’s Chief Executive Officer, and the Executive is willing to be employed
and serve in such capacity; and
          WHEREAS, the Company and the Executive wish to set forth in this
Agreement the terms and conditions upon which the Executive will be employed.
          THEREFORE, the Company and the Executive hereby agree as follows:
1. Employment, Duties and Acceptance.
     1.1 Employment; Duties. The Company hereby agrees to employ the Executive
for the Term (as defined in Section 2), to render services to the Company in the
capacity of Chief Executive Officer and to perform such other duties consistent
with such position (including service as a director or officer of any Affiliate
of the Company) as may be assigned by the Board of Directors (the “Board”). The
Executive’s title shall be Chief Executive Officer. The Executive shall have all
of the duties and authorities customarily and ordinarily exercised by executives
in the Chief Executive Officer position at entities of the Company’s size and
nature. The Executive shall be assigned no duties or authorities that are
materially inconsistent with, or that materially impair the Executive’s ability
to discharge, the foregoing duties and authorities. The Executive shall be the
most senior officer of the Company and shall report solely to the Board. All
other senior officers of the Company shall report directly to the Executive
(unless otherwise determined by the Executive, or as required by applicable law
or the principles of good corporate governance). The Company agrees (i) that the
Executive will be elected to the Board upon, or promptly following, the
Effective Date and (ii) to nominate the Executive for re-election to the Board
at the expiration of each term of office, and the Executive shall serve as a
member of the Board for each period for which he is so elected.
     1.2 Acceptance. The Executive hereby accepts such employment and agrees to
render the services described above on an exclusive basis to the Company. During
the Term, and consistent with Section 1.1, the Executive agrees to serve the
Company faithfully and to the best of the Executive’s ability and to use the
Executive’s best efforts, skill and ability to promote the interests of the
Company in a manner consistent with the Executive’s position. The Executive also
agrees to devote the Executive’s entire business time, energy and skill to such
employment, except for vacation time (as set forth in Section 3.6), absence for
sickness or similar disability, and time spent performing services for any
charitable, religious or community organizations, so long as such services do
not materially interfere with the performance of the Executive’s duties
hereunder, create a conflict of interest or violate Section 5. The Executive may
not serve on the board of directors of any other for-profit business or
organization without the prior consent of the Board.
     1.3 Fiduciary Duties to the Company. The Executive acknowledges and agrees
that the Executive owes a fiduciary duty of loyalty to the Company to act at all
times in the best interest of the Company in a manner consistent with the
Executive’s position. In keeping with the Executive’s fiduciary duties to the
Company, the Executive agrees that the Executive shall not knowingly become
involved in a conflict of interest or potential conflict of interest with the
Company, or upon discovery thereof, allow

 



--------------------------------------------------------------------------------



 



such a conflict or potential conflict to continue, without first obtaining
approval in accordance with policies and procedures of the Company.
     1.4 Compliance with Policies. The Executive shall comply with all duly
adopted Company policies in the performance of the Executive’s duties, as such
policies may be in effect from time to time and which have been previously
provided to the Executive in writing or otherwise made available to him. Without
limiting the generality of the preceding sentence, the policies presently
applicable to the Executive include the Company’s insider trading policy, a
policy that requires senior executives to trade in Company stock only pursuant
to a Rule 10b5-1 trading plan and the Company’s CEO stock ownership requirement
(with 5 years to obtain the specified ownership levels).
     1.5 Location. The duties to be performed by the Executive hereunder shall
be performed primarily at the Company’s headquarters offices in Weston,
Massachusetts, subject to reasonable travel requirements consistent with the
nature of the Executive’s duties from time to time on behalf of the Company. The
Executive shall relocate to the Boston, Massachusetts area not later than the
first anniversary of the Effective Date. The Company shall reimburse the
Executive for relocation expenses in accordance with its relocation policy
applicable to senior executives; provided, however, that notwithstanding the
terms of the relocation policy, (i) the Executive shall not be required to repay
relocation expenses if the Executive’s employment is terminated due to an
Involuntary Employment Action as defined in this Agreement; (ii) “Cause” shall
mean only Cause as defined in this Agreement, and the “misconduct” provisions of
the relocation policy shall not apply; and (iii) if the Executive’s employment
is terminated between the first and second anniversaries of the Effective Date,
the Executive shall be required to repay 50% of relocation expenses multiplied
by a fraction, the numerator of which is the number of days between the date of
termination and the second anniversary of the Effective Date and the denominator
of which is 366, so that no amount is repayable after such second anniversary.
2. Term of Employment.
     The term of the Executive’s employment under this Agreement (the “Term”)
shall commence on July 15, 2010 (the “Effective Date”), and shall end on
July 15, 2013, unless extended as provided in the following sentence. On July 15
of each year commencing July 15, 2013, the Term shall be automatically extended
for an additional year until July 15 of the following year unless either the
Company or the Executive notifies the other party in writing not later than the
April 1 of such year that the notifying party has elected not to extend the
Term, in which event the Term shall end on July 15 of such year. Notwithstanding
the foregoing provisions of this Section 2, the Term shall terminate on the date
the Executive’s employment is terminated as provided in Section 4 (and, for the
avoidance of doubt, such notification shall not preclude a termination of
employment pursuant to Section 4 prior to the then scheduled expiration of the
Term).
3. Compensation and Benefits.
     3.1 Salary. During the Term, the Company agrees to pay to the Executive a
base salary, payable in arrears in accordance with the Company’s standard
payroll practices, at the initial annual rate of $1,200,000 (as adjusted in
accordance with this Section 3.1, the “Base Salary”). The Executive’s Base
Salary will be subject to annual review by the Compensation and Management
Development Committee of the Board (the “Committee”) and the Board according to
the Company’s typical schedule for all senior executives, with future increases
subject to the discretion of the Board based on performance. The Base Salary
under this Agreement, including subsequent upward adjustments, may not be
decreased thereafter without the prior written consent of Executive, except for
decreases that do not exceed ten percent and which are applicable to all of the
executive officers of the Company. All payments of Base Salary or

2



--------------------------------------------------------------------------------



 



other compensation hereunder shall be less such deductions or withholdings as
are required by applicable law and regulations.
     3.2 Signing Bonus. Within five business days of the Effective Date, the
Company shall pay the Executive a signing bonus (the “Signing Bonus”) in the
amount of $500,000, which shall be repaid to the Company in accordance with the
Company’s Cash Sign-On Bonus Agreement; provided, however, that the Company’s
form of Cash Sign-On Bonus Agreement shall be revised to provide that (i) the
Executive shall not be required to repay the Signing Bonus if the Executive’s
employment is terminated due to an Involuntary Employment Action as defined in
this Agreement; (ii) “Cause” shall mean only Cause as defined in this Agreement,
and the “misconduct” provisions of the form of Cash Sign-On Bonus Agreement
shall not apply; and (iii) if the Executive’s employment is terminated between
the first and second anniversaries of the Effective Date, the Executive shall be
required to repay 50% of the Signing Bonus multiplied by a fraction, the
numerator of which is the number of days between the date of termination and the
second anniversary of the Effective Date and the denominator of which is 366, so
that no amount is repayable after such second anniversary.
     3.3 Annual Bonus. For each calendar year that ends during the Term, the
Executive shall be entitled to participate in the Biogen Idec Inc. 2008
Performance-Based Management Incentive Plan (the “MIP”) and/or such other annual
bonus plan as may be adopted by the Company for senior executives of the Company
(collectively, and including the MIP, the “Bonus Program”). The Executive’s
annual bonus under the Bonus Program for any year is herein referred to as the
“Annual Bonus” and, except for any applicable Company and individual goals,
shall otherwise only be conditioned upon the Executive remaining employed by the
Company through the last business day of the calendar year in which the award
was earned; provided that nothing contained herein shall be construed to limit
the Committee’s authority to adjust the Annual Bonus in accordance with the
Bonus Program. The Executive’s target Annual Bonus under the Bonus Program (the
“Annual Bonus Target”) shall be no less than 125% of the Executive’s Base Salary
for each calendar year that ends during the Term. The actual amount of the
Executive’s Annual Bonus for 2010 shall be prorated from the Effective Date
through the end of 2010, and further adjusted based upon the achievement of the
Company goals (which are described as Corporate goals in the Bonus Program
documents) previously established by the Committee for 2010 and of the
individual goals, as agreed and assessed by the Committee and approved by the
Board after consultation with the Executive. The actual amount of any Annual
Bonus for subsequent years shall be determined by and in accordance with the
terms of Company’s then-current Bonus Program, provided that the terms and
conditions of any such Bonus Program shall be no less favorable to the Executive
than to other Company senior executives generally. Payment of any Annual Bonus
shall be made in a single lump sum cash within the sooner of 90 days following
the end of the performance period and March 15 of the calendar year following
the calendar year in which the award was earned.
     3.4 Long-Term Incentive. As of the Effective Date, the Executive shall
receive a grant under the Biogen Idec Inc. 2008 Omnibus Equity Plan (the “OEP”),
with a value of $6,750,000, of which fifty percent of the value shall consist of
Restricted Stock Units and fifty percent shall consist of Market Stock Units, as
such terms are defined in the OEP. Such grant shall be subject to all terms and
conditions applicable to grants under the OEP, shall be evidenced by grant
agreements in the form customarily used for OEP grants and shall be subject to
the performance, payout and vesting conditions previously established by the
Committee for 2010. Commencing with 2011, the Executive shall be eligible to
receive additional grants under the OEP or such other long term incentive and/or
equity incentive plans as the Company may adopt for its senior executives
generally (collectively, and including the OEP, the “LTI Program”) in such
amounts as the Committee may determine in its sole discretion. Any awards
granted to the Executive under the LTI Program shall contain terms and
conditions no less favorable to the Executive than to other Company senior
executives generally; provided that the foregoing shall not be construed to
limit the Committee’s discretion to establish individual performance goals
applicable to the

3



--------------------------------------------------------------------------------



 



Executive. The Executive shall be a “Designated Employee” (and have any other
similar designation) for all awards granted to him under the LTI Program.
Notwithstanding anything to the contrary in the LTI Program or any applicable
award agreement, the definitions of Cause, Disability, Involuntary Employment
Action and, for purposes of Restricted Stock Unit and Cash-Settled Performance
Share grants only, Retirement as provided in this Agreement shall control for
all purposes.
     3.5 Business Expenses. The Company shall pay or reimburse the Executive for
all reasonable expenses actually incurred or paid by the Executive in the
performance of the Executive’s services to the Company or its Affiliates,
subject to and in accordance with applicable expense reimbursement and related
policies and procedures as in effect from time to time.
     3.6 Vacation. The Executive shall be entitled to an annual paid vacation in
accordance with the applicable vacation policy, as in effect from time to time.
Under the Company’s vacation policy in effect as of the Effective Date, the
Executive is entitled to take up to twenty days per calendar year, pro rated
from the Effective Date for 2010.
     3.7 Employee Savings, Health and Welfare Plans. The Executive (and, to the
extent eligible, the Executive’s dependents and beneficiaries) shall be entitled
to participate in all employee benefit plans of the Company, including its
savings, health and welfare benefit plans, as in effect from time to time, and
on a basis no less favorable than any other senior executive (or the dependents
and beneficiaries of other senior executives, as applicable).
     3.8 Clawback. The Executive agrees that any amount payable to him pursuant
to the Bonus Program or LTI Program may be subject to repayment in accordance
with the Company’s clawback policy as set forth in the Bonus Program and LTI
Program, as adopted and revised by the Board from time to time, and that such
repayment obligation will apply notwithstanding any contrary provision of this
Agreement, and will not be considered the basis for an Involuntary Employment
Action. In the event that the Company restates its financial statements for any
reason, including but not limited to Detrimental Activity (as defined in the MIP
and OEP), any amounts paid or payable to the Executive in excess of the amount
that would have been paid using the restated accounting during a three-year
period preceding the restatement shall be repaid to the Company (or forfeited by
the Executive, as the case may be) as soon as reasonably practicable following
the Company’s written notice to the Executive; provided that the preceding shall
not be construed to limit the amount that the Executive is required to repay if
the Company’s clawback policy requires repayment of a larger amount in the event
of such Detrimental Activity.
     3.9 After-Tax Repayments. Wherever this Agreement, or any Company policy,
requires the Executive to repay to the Company any amount previously reported by
the Company as taxable compensation to the Executive, except as otherwise
required by applicable law, the amount that the Executive is required to repay
shall be net of any taxes withheld by the Company from such payment, but the
Executive shall promptly pay to the Company any tax refund that he subsequently
receives, or the amount by which his tax for the year of repayment is reduced,
by reason of deducting such repayment or excluding the original payment from
income.
4. Termination.
     4.1 Employment at Will. It is expressly acknowledged and agreed by the
parties that the Executive’s employment by the Company constitutes employment at
will and that, to the maximum extent permitted by law, either the Company or the
Executive has the right to terminate the Executive’s employment at any time and
for any reason, or without stated reason. Termination of the Executive’s
employment, whether by the Company or the Executive, shall not be considered a
breach of this

4



--------------------------------------------------------------------------------



 



Agreement, and the duties of the parties to each other upon and following a
termination of employment shall be governed exclusively by this Agreement, or by
the terms of the applicable benefit plan.
     4.2 Certain Definitions. For all purposes related to the Executive’s
employment by the Company during the Term, the following capitalized terms shall
have the meanings set forth below:
          4.2.1 Affiliate. An “Affiliate” of the Company means any corporation
or other entity that stands in a relationship to the Company that would result
in the Company and such corporation or other entity being treated as a single
employer under sections 414(b) or 414(c) of the Code, except that such sections
shall be applied by substituting “at least 50%” for “at least 80%” wherever
applicable; provided, however, that for purposes of Section 5.2 the term
Affiliate shall also include any joint venture or similar entity in which the
Company has a material interest.
          4.2.2 Cause. A termination for “Cause” shall mean termination by the
Company of the Executive’s employment by reason of the occurrence of any one or
more of the following:
               (i) fraud or willful misconduct that has caused or is reasonably
expected to result in material injury to the Company or any Affiliate;
               (ii) insubordination with respect to any reasonable and lawful
directive from the Board, other than where the Executive reasonably believes in
good faith that such insubordination is in the best interests of the Company;
               (iii) malfeasance or non-feasance of duty that has caused or is
reasonably expected to result in material injury to the Company or any
Affiliate;
               (iv) material breach of this Agreement, or any other agreement
between the Executive and the Company or any Affiliate;
               (v) willful and material violation of any generally applicable
written policy of the Company previously provided to the Executive, the terms of
which provide that violation may be grounds for termination of employment;
               (vi) conduct substantially prejudicial to the business of the
Company or an Affiliate, other than where the Executive reasonably believes in
good faith that such conduct is in the best interests of the Company; or
               (vii) conviction (including entry of a plea of guilty or nolo
contendere) of the Executive of any felony.
Notwithstanding the foregoing, Cause as defined in clauses (i) through
(vi) shall not exist unless and until (A) the Executive receives at least thirty
days’ prior written notice of the Company’s intent to terminate the Executive’s
employment for Cause, which notice specifies in reasonable detail the nature of
Cause and, except in the case of Cause as defined in clause (i), the actions
required to cure the nature of Cause, if curable, (B) such written notice is
received by the Executive within 90 days after the Board learns of the nature of
Cause, (C) except in the case of Cause as defined in clause (i), the Executive
is given at least thirty days to cure the nature of Cause, if curable, and the
nature of Cause remains uncured at the end of such period and (D) such
termination is pursuant to a resolution adopted at a meeting of the Board by the
affirmative vote of a majority of the independent directors then in office to
which the Executive (and the Executive’s counsel) shall be invited upon proper
notice, and which resolution specifies the specific grounds on which the
termination for Cause is based, and which grounds must have been set forth in
the

5



--------------------------------------------------------------------------------



 



original written notice or a subsequent written notice given prior to the
meeting; provided that the Executive and his counsel shall be excluded from the
Board’s deliberations. If the Company notifies the Executive of its intent to
terminate his employment for Cause and the Executive subsequently resigns, or if
following the Executive’s resignation the Company discovers the existence of
circumstances that would have constituted Cause, and gives the Executive notice
of such circumstances not later than two years after the original Termination
Date, the Executive may be considered to have been terminated for Cause by a
vote of the Board as in the manner described above.
          4.2.3 Change in Control. A “Change in Control” shall be deemed to have
occurred upon the first of the following events:
               (i) any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its subsidiaries) representing fifty percent or more of the combined
voting power of the Company’s then outstanding securities, excluding any Person
who becomes such a Beneficial Owner in connection with a transaction which is a
merger or consolidation;
               (ii) the election to the Board, without the recommendation or
approval of a majority of the incumbent Board (as determined pursuant to the
OEP), of directors constituting a majority of the number of directors of the
Company then in office, provided, however, that directors whose election or
appointment following the Effective Date is approved by a majority of the
members of the incumbent Board shall be deemed to be members of the incumbent
Board for purposes hereof, provided further that directors whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of directors of the Company will not be
considered as members of the incumbent Board for purposes of this prong (ii); or
               (iii) the occurrence of any other event which a majority of the
incumbent Board in its sole discretion determines should be considered a Change
in Control under the OEP; provided, however, that a determination by the
incumbent Board that an event constitutes a Change in Control under the OEP by
itself shall not be construed to entitle the Executive to any of the payments or
other benefits provided in this Section 4 prior to an Involuntary Employment
Action.
For purposes of this Section 4.2.3, “Beneficial Owner” shall have the meaning
set forth in Rule 13d-3 under the Securities Exchange Act of 1934, except that a
Person who is properly reporting on Schedule 13G shall not be treated as a
Beneficial Owner, and “Person” shall have the meaning given in section 3(a)(9)
of the Exchange Act, as modified and used in sections 13(d) and 14(d) thereof,
except that such term shall not include: (A) the Company or any of its
Affiliates; (B) a trustee or other fiduciary holding securities under an
employee benefits plan of the Company or any of its Affiliates; (C) an
underwriter temporarily holding securities pursuant to an offering of such
securities or (D) a corporation or other business entity owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company for purposes of the OEP.
          4.2.4 Corporate Transaction. A “Corporate Transaction” means any of
the following:
               (i) a consolidation, merger or similar transaction or series of
related transactions, including a sale or other disposition of stock, in which
the Company (or an Affiliate) is not the surviving corporation or which results
in the acquisition of all or substantially all of the then outstanding Common
Stock by a single person or entity or by a group of persons and/or entities
acting in concert;
               (ii) a sale or transfer of all or substantially all of the
Company’s assets; or

6



--------------------------------------------------------------------------------



 



               (iii) a dissolution or liquidation of the Company.
Where a Corporate Transaction involves a tender offer that is reasonably
expected to be followed by a merger described in clause (i) as determined by the
Committee, the Corporate Transaction shall be deemed to have occurred upon
consummation of the tender offer.
          4.2.5 Involuntary Employment Action. An “Involuntary Employment
Action” means the termination of the Executive’s employment by the Company
without Cause or a resignation by the Executive upon the occurrence of any of
the following circumstances:
               (i) any material adverse alteration and/or material diminution in
the Executive’s authority, duties or responsibilities, including a requirement
that the Executive report to anyone other than the Board, provided that the
failure of the Company’s stockholders to elect or re-elect the Executive to the
Board shall not be considered an Involuntary Employment Action;
               (ii) a reduction of the Base Salary except as permitted herein,
or a material reduction in Annual Bonus Target;
               (iii) relocation of the offices at which the Executive is
employed which increases the distance between the Executive’s residence and such
offices by more than 100 miles on a round trip basis; or
               (iv) a material breach by the Company of any provision of this
Agreement or any other agreement between the Executive and the Company or an
Affiliate.
Notwithstanding the foregoing, a resignation by the Executive shall not be
considered an Involuntary Employment Action unless the Executive notifies the
Chief Legal Officer or the Head of Human Resources of the Company in writing of
the basis for his resignation within 90 days after he becomes aware of the
existence of the facts or circumstances constituting an Involuntary Employment
Action. Such notice shall set forth in reasonable detail the facts and
circumstances constituting the Involuntary Employment Action event and shall
provide the Company with thirty days to cure such condition, and if the Company
cures such facts or circumstances to the Executive’s reasonable satisfaction
within such 30 day period a subsequent resignation by the Executive based on
such facts or circumstances shall not constitute an Involuntary Employment
Action, unless such facts or circumstances recur in which event a new notice
shall be given as provided above. The notice also shall specify the date the
Executive’s termination of employment is to become effective, which date shall
be at least 30 days and not more than 90 days after the date the notice is
given; provided, however, that after receiving such notice, the Company shall be
permitted to terminate the Executive’s employment prior to the specified
termination date, which termination shall constitute an Involuntary Employment
Action. For avoidance of doubt, a termination of the Executive’s employment upon
the expiration of the Term or thereafter following a notice of non-renewal given
by either party shall not constitute an Involuntary Employment Action.
     4.3 Termination Events.
          4.3.1 Immediate Termination. Executive’s employment and the Term shall
terminate immediately upon the occurrence of any of the following:
               (i) Death: the death of the Executive;
               (ii) Disability: the physical or mental disability of the
Executive, as determined under the Company’s long-term disability plan or policy
then in effect for employees

7



--------------------------------------------------------------------------------



 



generally, or if no such plan or policy is in effect, a physical or mental
disability, such that with or without reasonable accommodation the Executive is
unable to perform the Executive’s material duties, for a period of not less than
one hundred and eighty consecutive days, as determined by a qualified,
independent physician jointly selected by the Company and the Executive. If the
Company and the Executive cannot agree on the physician to make the
determination, then the Company and the Executive shall each select a physician
and those physicians shall jointly select a third physician, who shall make the
determination; or
               (iii) For Cause by the Company: notice by the Company to the
Executive of a termination for Cause.
          4.3.2 Involuntary Termination by the Company without Cause. The
Company may terminate the Executive’s employment without Cause (which shall
constitute an Involuntary Employment Action) upon thirty days prior written
notice and, in such event, the Term shall terminate. During such thirty-day
notice period, the Company may require that the Executive cease performing some
or all of the Executive’s duties and/or not be present at the Company’s or its
Affiliates’ offices and/or other facilities.
          4.3.3 Resignation by the Executive. The Executive may resign the
Executive’s position (i) voluntarily and other than due to an Involuntary
Employment Action or Retirement (as defined below), which shall be effective
ninety days following written notice to the Company of the Executive’s intent to
so resign, (ii) due to an Involuntary Employment Action, effective in accordance
the provisions of such definition, or (iii) due to “Retirement” (which means the
Executive’s termination of employment with the Company, including in connection
with a notice of non-renewal of the Term, on or after he attains age 65 and does
not obtain other employment at a for-profit company), effective seventy-five
days following written notice to the Company of Executive’s intent to so resign
and, in such event, the Term shall terminate. The Company may waive all or any
portion of the notice period and notify the Executive that his resignation has
been accepted as of an earlier date.
          4.3.4 Definition of Termination Date. The date upon which the
Executive’s employment and the Term terminate pursuant to this Section 4 shall
be the Executive’s “Termination Date” for purposes of this Agreement. In the
event that the termination of the Executive’s employment does not constitute a
“separation from service” as defined in section 409A of the Code, the
Executive’s rights to the payments and benefits described in this Section 4
shall vest upon the Termination Date, but no payment to the Executive that is
subject to section 409A of the Code shall be paid until the Executive incurs
such a separation from service (or until six months after such separation if the
Executive is a specified employee as defined in Section 10.1), and any amounts
that would otherwise have been paid prior to such date shall be paid instead, in
lump-sum with interest at the six-month LIBOR rate in effect on the Termination
Date, as soon as reasonably practicable after such date.
     4.4 Payments Upon a Termination Event.
          4.4.1 Entitlements Upon Termination For Any Reason. Following any
termination of the Executive’s employment, including an expiration of the Term,
the Company shall pay or provide to the Executive, or the Executive’s estate or
beneficiary, as the case may be, the following amounts (the “Accrued
Obligations”):
               (i) Base Salary earned through the Termination Date;
               (ii) a payment representing the Executive’s accrued but unused
vacation;

8



--------------------------------------------------------------------------------



 



               (iii) reimbursement of all business expenses properly incurred by
the Executive in connection with the performance of services to the Company or
its Affiliates prior to the Termination Date; and
               (iv) any vested and/or earned, but not forfeited, amounts or
benefits on the Termination Date under the Company’s employee benefit plans,
programs, policies or practices in accordance with the terms thereof, including
any benefit continuation or conversion rights (collectively, the “Company
Arrangements”).
          4.4.2 Payments Upon Termination by Reason of Death, Disability or
Retirement. In the event that the Executive’s employment is terminated by reason
of death, Disability or Retirement, the Company shall pay or provide to the
Executive or the Executive’s estate:
               (i) the Accrued Obligations;
               (ii) the Executive’s Annual Bonus for the year prior to the year
in which the Termination Date occurs if not paid prior to the Termination Date,
paid when Annual Bonuses are paid to active employees but in no event later than
March 15 of the year in which the Termination Date occurs;
               (iii) solely in the case of a termination by reason of death or
Disability, an amount equal to the Executive’s Annual Bonus Target for the year
in which the Termination Date occurs, multiplied by a fraction, the numerator of
which is the number of days during the year that he was employed and the
denominator of which is 365 (or the number of days from the Effective Date
through December 31, 2010, if the Termination Date occurs in 2010), paid within
the sooner of ninety days after the Termination Date or March 15 of the year
following the year in which the Termination Date occurs (a “Pro Rata Annual
Bonus”);
               (iv) solely in the case of a termination by reason of death or
Disability, all outstanding equity awards under any LTI Program shall vest in
full upon the Termination Date, notwithstanding anything to the contrary in any
LTI Program or award agreement, and all options, stock appreciation rights, or
other awards that require exercise by the Executive shall remain exercisable by
the Executive or his legal representative until the earlier of one year after
the Termination Date or the original expiration date; and
               (v) if such termination is due to the Executive’s Retirement, all
outstanding Restricted Stock Units and Cash-Settled Performance Shares shall
continue to vest as if the Executive had remained employed by the Company, and
shall be settled, subject to the achievement of any applicable performance
criteria, in the installments and on the original vesting dates established at
the time of grant of such awards; provided that, for avoidance of doubt, the
initial grant of Restricted Stock Units pursuant to the first sentence of
Section 3.4 shall vest solely on the basis of continued employment and shall not
be subject to performance criteria.
          4.4.3 Payments Upon Termination Due to an Involuntary Employment
Action Prior to, or More than Two Years After, a Change in Control or
Corporation Transaction. Following a termination of the Executive’s employment
due to an Involuntary Employment Action that occurs either prior to, or more
than two years after, a Change in Control or Corporate Transaction, the Company
shall pay or provide to the Executive:
               (i) the Accrued Obligations;

9



--------------------------------------------------------------------------------



 



               (ii) the Executive’s Annual Bonus for the year prior to the year
in which the Termination Date occurs if not paid prior to the Termination Date,
paid when Annual Bonuses are paid to active employees but in no event later than
March 15 of the year in which the Termination Date occurs;
               (iii) a Pro Rata Annual Bonus as defined in Section 4.4.2(iii),
but calculated based upon the Company’s actual achievement of the Company goals
for the year and assuming 100% achievement of the Executive’s individual goals
and paid when Annual Bonuses are paid to active employees;
               (iv) an amount equal to the sum of the Executive’s Base Salary on
the Termination Date plus Annual Bonus Target for the year in which the
Termination Date occurs (disregarding any decrease in Base Salary or Annual
Bonus Target that constituted the Involuntary Employment Action) multiplied by
two, paid in a lump sum within the sooner of ninety days after the Termination
Date or March 15 of the year following the year in which the Termination Date
occurs;
               (v) if and to the extent the Executive elects continuation of
health coverage under COBRA, each month the Company shall pay the difference
between the premium that would normally be charged under COBRA and the premium
for comparable health coverage charged to active employees, which health
coverage may be continued until twenty-four months following the Termination
Date as if the maximum period for COBRA coverage were twenty-four rather than
eighteen months; provided, however, that such coverage will end sooner if the
Executive becomes eligible for reasonably comparable health coverage under
another employer’s plan or the Executive becomes eligible for coverage under
Medicare prior to twenty-four months following the Termination Date; and
               (vi) senior executive level career transition assistance services
by a firm selected by the Company for a period of nine months following the
Termination Date.
          4.4.4 Payments Upon Termination Due to an Involuntary Employment
Action After a Change in Control or Corporate Transaction. Following a
termination of the Executive’s employment due to an Involuntary Employment
Action occurring within the two-year period following a Change in Control or
Corporate Transaction, the Company shall pay or provide to the Executive, in
lieu of the amounts described in Section 4.4.3:
               (i) the Accrued Obligations;
               (ii) the Executive’s Annual Bonus for the year prior to the year
in which the Termination Date occurs if not paid prior to the Termination Date,
paid when Annual Bonuses are paid to active employees but in no event later than
March 15 of the year in which the Termination Date occurs;
               (iii) a Pro Rata Annual Bonus as defined in Section 4.4.2(iii),
paid in a lump sum within the sooner of ninety days after the Termination Date
or March 15 of the year following the year in which the Termination Date occurs;
               (iv) an amount equal to the sum of the Executive’s Base Salary on
the Termination Date plus Annual Bonus Target for the year in which the
Termination Date occurs (disregarding any decrease in Base Salary or Annual
Bonus Target that constituted the Involuntary Employment Action) multiplied by
two, paid in a lump sum within the sooner of ninety days after the Termination
Date or March 15 of the year following the year in which the Termination Date
occurs;
               (v) if and to the extent the Executive elects continuation of
health coverage under COBRA, each month the Company shall pay the difference
between the premium that would

10



--------------------------------------------------------------------------------



 



normally be charged under COBRA and the premium for comparable health coverage
charged to active employees, which health coverage may be continued until
twenty-four months following the Termination Date as if the maximum period for
COBRA coverage were twenty-four rather than eighteen months; provided, however,
that such coverage will end sooner if the Executive becomes eligible for
reasonably comparable health coverage under another employer’s plan or the
Executive becomes eligible for coverage under Medicare prior to twenty-four
months following the Termination Date; and
               (vi) senior executive level career transition assistance services
by a firm selected by the Company for a period of nine months following the
Termination Date.
          4.4.5 Sections Mutually Exclusive. Sections 4.4.2, 4.4.3 and 4.4.4 are
mutually exclusive, and the Executive shall not be entitled to receive payments
or benefits upon a termination of employment under more than one such Section.
     4.5 Treatment of LTI Grants. Except as otherwise provided in
Section 4.4.2(iv) and (v), the effect of a termination of employment for any
reason upon the vesting, exercisability or payment of any outstanding grant
under the LTI Program shall be determined exclusively under the applicable plan
document and award agreement.
     4.6 Payments Conditioned Upon Release. Anything else contained herein to
the contrary notwithstanding, in no event shall the Executive be entitled to any
payment or benefit pursuant to this Section 4, or otherwise as a result of any
termination of employment except for his death, other than the Accrued
Obligations, unless and until the Executive executes and does not revoke within
the applicable revocation period an enforceable waiver and release of all claims
against the Company in substantially the form attached hereto as Exhibit A. Such
release shall be executed and returned to the Company within the period of time
specified in the release, but in no event later than a date determined such that
the revocation period for the release shall expire by the sooner of ninety days
after the Termination Date or March 15 of the year following the year in which
the Termination Date occurs. Any amounts that otherwise would have been paid to
the Executive prior to the date on which the revocation period expires shall be
paid at the expiration of the revocation period, without interest. If the
Executive fails to execute the release within the specified period, or revokes
the release after executing it, all payments and benefits provided under this
Section 4, other than the Accrued Obligations, shall be forfeited.
     4.7 280G Modified Cap.
          4.7.1 Notwithstanding anything in this Agreement to the contrary, if
the aggregate amount of the benefits and payments under this Agreement, and
other payments and benefits which the Executive has the right to receive from
the Company (including the value of any equity rights which become vested upon a
Change in Control or Corporate Transaction) (each, a “Payment” and,
collectively, the “Total Payments”), would constitute a “parachute payment” as
defined in section 280G(b)(2) of the Code, the Executive shall receive the Total
Payments unless the after-tax amount that would be retained by the Executive
(after taking into account all federal, state and local income taxes payable by
the Executive and the amount of any excise taxes payable by the Executive under
section 4999 of the Code that would be payable by the Executive (the “Excise
Taxes”)) has a lesser aggregate value than the after-tax amount that would be
retained by the Executive (after taking into account all federal, state and
local income taxes payable by the Executive) if the Executive were to receive
the Total Payments reduced to the largest amount as would result in no portion
of the Total Payments being subject to Excise Taxes (the “Reduced Payments”), in
which case the Executive shall be entitled only to the Reduced Payments.
          4.7.2 The determination of whether Section 4.7.1 applies, and the
calculation of the amount of the Reduced Payments, if applicable, shall be
performed by a nationally recognized certified

11



--------------------------------------------------------------------------------



 



public accounting firm as may be designated by the Company (the “Accounting
Firm”) and reasonably acceptable to the Executive. The Accounting Firm shall
provide detailed supporting calculations to both the Company and the Executive
within fifteen business days of the receipt of notice from the Executive that
there has been a Payment, or such earlier time as is requested by the Company.
All fees and expenses of the Accounting Firm shall be borne solely by the
Company.
          4.7.3 If the Executive is to receive Reduced Payments and subject to
Section 10.3, the Total Payments payable will be reduced or eliminated in the
following order: (1) cash payments, (2) taxable benefits, (3) nontaxable
benefits and (4) accelerated vesting of equity awards.
          4.7.4 It is possible that, after the determinations and selections
made pursuant to this Section 4.7, the Executive will receive Total Payments
that are, in the aggregate, either more or less than the amount provided under
Section 4.7.1 (hereafter referred to as an “Excess Payment” or “Underpayment”,
respectively). If it is established, pursuant to a final non-appealable
judgment, that an Excess Payment has been made, then the Executive shall
promptly repay the Excess Payment to the Company, together with interest on the
Excess Payment at the applicable federal rate (as defined in and under section
1274(d) of the Code) from the date of the Executive’s receipt of such Excess
Payment until the date of such repayment. In the event that it is finally
determined (x) by a court of competent jurisdiction or the Internal Revenue
Service or (y) by the Accounting Firm upon request by either the Company or the
Executive, that an Underpayment has occurred, the Company shall promptly pay an
amount equal to the Underpayment to the Executive (but in any event within ten
days of such determination), together with interest on such amount at the
applicable federal rate from the date such amount would have been paid to the
Executive had the provisions of Section 4.7.1 not been applied until the date of
payment.
     4.8 No Mitigation. Upon termination of the Executive’s employment with the
Company, the Executive shall be under no obligation to seek other employment or
otherwise mitigate the obligations of the Company under this Agreement or any
other agreement with the Company.
     4.9 Repayments by the Executive Upon Any Termination. Any amounts owed by
the Executive to the Company at termination are repayable in full within the
sooner of thirty days of employment termination or by the end of the year in
which employment terminates. The Company will deduct, withhold and/or retain all
or any portion of the amount owed from the Accrued Obligations, to the extent
permitted under applicable law. The Executive remains liable to the Company for
any amounts in excess of the sums so deducted, withheld and retained by the
Company.
5. Protection of Confidential Information; Non-Competition and Non-Solicitation.
     5.1 Confidential Information. The Executive shall enter into the Company’s
standard Employee Proprietary Information and Inventions and Dispute Resolution
Agreement, including protection of the Company’s intellectual property and
goodwill and non-solicitation of employees for two years following termination
of the Executive’s employment for any reason. Any material breach by the
Executive of such agreement shall be considered a breach of this Agreement, and
Cause for termination of employment.
     5.2 Non-Competition. In accordance with Section 8.1, to the extent
permitted by the laws of the Commonwealth of Massachusetts, during the
Executive’s employment with the Company and for a period of two years after the
termination of the Executive’s employment with the Company for any reason
(including any termination following the expiration of the Term), the Executive
shall not, without the prior written consent of the Board, directly or
indirectly engage in the development, production, marketing or sale of products
that compete (or, upon commercialization, could compete) with products of

12



--------------------------------------------------------------------------------



 



the Company being developed, marketed or sold before or during the Executive’s
employment with the Company or as of the Termination Date, or which are
anticipated to be developed, marketed or sold as of the Termination Date and of
which the Executive has actual knowledge, whether such engagement shall be as an
officer, director, owner, employee, partner, consultant, advisor or in any other
capacity. Nothing herein will prohibit the Executive from acquiring or holding
not more than one percent of any class of publicly traded securities of any
business, or from continuing to hold (but not to increase) his current ownership
of stock and options of Exelixis, Inc.
     5.3 Remedies and Injunctive Relief. If the Executive commits a breach or
threatens to breach any of the provisions of Section 5.1 or 5.2 hereof, the
Company shall have the right and remedy to seek to have the provisions of this
Agreement specifically enforced by injunction or otherwise by any court having
jurisdiction, it being acknowledged and agreed that any such breach may cause
irreparable injury to the Company in addition to money damage and that money
damages alone may not provide a complete or adequate remedy to the Company, it
being further agreed that such right and remedy shall be in addition to, and not
in lieu of, any other rights and remedies available to the Company under law or
in equity.
     5.4 Severability. If any of the covenants contained in Section 5.1 or 5.2,
or any part thereof, hereafter are construed to be invalid or unenforceable, the
same shall not affect the remainder of the covenant or covenants, which shall be
given full effect, without regard to the invalid portions.
     5.5 Extension of Term of Covenants Following Violation. The period during
which the prohibitions of Section 5.2 are in effect shall be extended by any
period or periods during which the Executive is in violation of Section 5.2.
     5.6 Blue Penciling by Court. If any of the covenants contained in
Section 5.1 or 5.2, or any part thereof, are held to be unenforceable, the
parties agree that the court making such determination shall have the power to
revise or modify such provision to make it enforceable to the maximum extent
permitted by applicable law and, in its revised or modified form, said provision
shall then be enforceable.
     5.7 Blue Penciling by One Court Not to Affect Covenants in Another State.
The parties hereto intend to and hereby confer jurisdiction to enforce the
covenants contained in Sections 5.1 and 5.2 upon the courts of any state within
the geographical scope of such covenants. In the event that the courts of any
one or more of such states shall hold such covenants wholly unenforceable by
reason of the breadth of such covenants or otherwise, it is the intention of the
parties hereto that such determination not bar or in any way affect the
Company’s right to the relief provided above in the courts of any other states
within the geographical scope of such covenants as to breaches of such covenants
in such other respective jurisdictions, the above covenants as they relate to
each state being for this purpose severable into diverse and independent
covenants.
6. Indemnification.
     The Executive shall be entitled to be indemnified by the Company against
any claims brought against him arising from his employment with, or provision of
services to, the Company, and to have his defense expenses promptly advanced
subject to a repayment obligation, to the maximum extent provided in the
Company’s articles of incorporation, by-laws and applicable Delaware law (each
in effect as of the date hereof or as may be subsequently amended to provide the
Executive with more favorable treatment), and to be covered by the Company’s
directors and officers liability policy, in the same manner and to the same
extent as other current and former officers and directors of the Company.

13



--------------------------------------------------------------------------------



 



7. Notices.
     7.1 Form and Address for Notices. All notices, requests, consents and other
communications required or permitted to be given hereunder shall be in writing
and shall be deemed to have been duly given if delivered personally, one day
after having been sent by overnight courier or three days after having been
mailed first class, postage prepaid, by registered or certified mail, as follows
(or to such other address as either party shall designate by notice in writing
to the other in accordance herewith):
If to the Company prior to July 1, 2010, to:


BIOGEN IDEC INC.
14 Cambridge Center
Cambridge, MA 02142
Attention: General Counsel
If to the Company on or after July 1, 2010:


BIOGEN IDEC INC.
133 Boston Post Road
Weston, MA 02493
Attention: General Counsel
If to the Executive, to the Executive’s principal residence as reflected in the
records of the Company.
With a copy, which shall not constitute notice, to:


Morrison Cohen LLP
909 Third Avenue
New York, NY 10022
Attention: Alan M. Levine, Esq.
Tel: (212) 735-8600
Fax: (212) 735-8708
8. General.
     8.1 Governing Law; Jurisdiction and Venue. This Agreement shall be governed
by and construed and enforced in accordance with the laws of the Commonwealth of
Massachusetts applicable to agreements made between residents thereof and to be
performed entirely in Massachusetts. Any action brought by either party with
respect to this Agreement, other than an action pursuant to Section 5.3, shall
be brought and maintained only in the state or federal courts located in the
Commonwealth of Massachusetts. Each party consents to personal jurisdiction and
venue in such courts, waives any right to file a motion based on forum non
conveniens or any similar doctrine and agrees not to oppose any motion to
transfer any such case to such courts.
     8.2 Headings. The section headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.
     8.3 Entire Agreement; Non-Exclusivity. This Agreement sets forth the entire
agreement and understanding of the parties relating to the subject matter
hereof, and supersedes all prior agreements, arrangements and understandings,
written or oral, relating to the subject matter hereof. No representation,

14



--------------------------------------------------------------------------------



 



promise or inducement has been made by either party that is not embodied in this
Agreement, and neither party shall be bound by or liable for any alleged
representation, promise or inducement not so set forth herein.
     8.4 Assignability.
          8.4.1 Nonassignability by Executive. This Agreement, and the
Executive’s rights and obligations hereunder, may not be assigned by the
Executive, nor may the Executive pledge, encumber or anticipate any payments or
benefits due hereunder, by operation of law or otherwise.
          8.4.2 Assignability by Company. The Company may only assign its
rights, together with its obligations, hereunder to a third party in connection
with any sale, transfer or other disposition of all or substantially all of any
business to which the Executive’s services are then principally devoted;
provided, however, that no assignment pursuant to this Section 8.4.2 shall
relieve the Company from its obligations hereunder to the extent the same are
not timely discharged by such assignee.
          8.4.3 Assumption of Agreement by Successors. The Company will require
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. Failure of the Company to obtain such
assumption and agreement prior to the effectiveness of any such succession shall
be a breach of this Agreement and shall entitle the Executive to compensation
from the Company in the same amount and on the same terms as the Executive would
be entitled hereunder if the Executive had terminated his employment in an
Involuntary Employment Action following a Change in Control or Corporate
Transaction, except that for purposes of implementing the foregoing, the date on
which any such succession becomes effective shall be deemed the Termination
Date. As used in this Agreement, the “Company” shall mean the Company as
previously defined and any successor to its business and/or assets as aforesaid
which assumes and agrees to perform this Agreement by operation of law, or
otherwise.
     8.5 Survival. The respective rights and obligations of the parties
hereunder, including under Sections 3, 4, 5 and 6, shall survive any termination
of this Agreement or the expiration of the Term to the extent necessary to the
intended preservation of such rights and obligations.
     8.6 Amendment; Waiver; Inconsistencies. This Agreement may be amended,
modified, superseded, canceled, renewed or extended and the terms or covenants
hereof may be waived, only by a written instrument executed by both of the
parties hereto, or in the case of a waiver, by the party waiving compliance. The
failure of either party at any time or times to require performance of any
provision hereof shall in no manner affect the right at a later time to enforce
the same. No waiver by either party of the breach of any term or covenant
contained in this Agreement, whether by conduct or otherwise, in any one or more
instances, shall be deemed to be, or construed as, a further or continuing
waiver of any such breach, or a waiver of the breach of any other term or
covenant contained in this Agreement. In the event of any inconsistency between
any provision of this Agreement and any provision of any employee handbook,
personnel manual, program, policy or arrangement of the Company or any of its
Affiliates, or any provision of any agreement, plan or corporate governance
document of any of them, the provisions of this Agreement shall control unless
this Agreement provides otherwise or the Executive otherwise agrees in a writing
that expressly refers to this Agreement. The Company agrees not to impose any
restrictions, enforceable by injunction, on the Executive’s post-employment
activities, other than those expressly set forth in this Agreement.

15



--------------------------------------------------------------------------------



 



     8.7 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, and all of which
together will constitute one and the same instrument. The parties hereto agree
to accept a signed facsimile or “PDF” copy of this Agreement as a fully binding
original.
     8.8 Acknowledgement of Ability to Have Counsel Review. The parties
acknowledge that this Agreement is the result of arm’s-length negotiations
between sophisticated parties, each afforded the opportunity to utilize
representation by legal counsel. Each and every provision of this Agreement
shall be construed as though both parties participated equally in the drafting
of same, and any rule of construction that a document shall be construed against
the drafting party shall not be applicable to this Agreement. The Company shall
reimburse the Executive for reasonable attorneys’ and other professional fees
incurred by the Executive in reviewing and negotiating this Agreement, up to a
maximum of $35,000. Such reimbursement shall be made within thirty days
following presentation to the Company of appropriate invoices or other
documentation for the amount of such fees and expenses.
9. Free to Contract.
     9.1 Executive Representations and Warranty. The Executive represents and
warrants to the Company that the Executive is able freely to accept engagement
and employment by the Company as described in this Agreement and that there are
no existing agreements, arrangements or understandings, written or oral, that
would prevent Executive from entering into this Agreement, would prevent
Executive or restrict Executive in any way from rendering services to the
Company as provided herein during the Term or would be breached by the future
performance by the Executive of the Executive’s duties hereunder. The Executive
also represents and warrants that no fee, charge or expense of any sort is due
from the Company to any third person engaged by the Executive in connection with
Executive’s employment by the Company hereunder, except as disclosed in this
Agreement.
     9.2 Authority. The Company represents and warrants to the Executive that
(i) it is fully authorized by action of its Board (and of any other person or
body whose action is required) to enter into this Agreement and to perform its
obligations under it and under the programs, plans and arrangements referred to
in it; (ii) the execution, delivery and performance of this Agreement by the
Company does not violate any applicable law, regulation, order, judgment or
decree or any agreement, arrangement, plan or corporate governance document to
which it is a party or by which it is bound; and (iii) upon the execution and
delivery of this Agreement by the parties, this Agreement shall be a valid and
binding obligation of the Company, enforceable against it in accordance with its
terms, except to the extent that enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally.
10. Code Section 409A Legal Requirement.
     10.1 Six Month Delay in Payment. Notwithstanding anything to the contrary
in this Agreement, if the Executive is a “specified employee” as defined and
applied in section 409A of the Code as of the Executive’s Termination Date,
then, to the extent any payment under this Agreement or any Company Arrangement
constitutes deferred compensation (after taking into account any applicable
exemptions from section 409A of the Code, including those specified in
Section 10.2) and to the extent required by section 409A of the Code, no
payments due under this Agreement or any Company Arrangement may be made until
the earlier of: (i) the first day following the sixth month anniversary of the
Executive’s Termination Date and (ii) the Executive’s date of death; provided,
however, that any payments delayed during this six-month period shall be paid in
the aggregate in a lump sum, plus interest at the six-month LIBOR rate in effect
on the Termination Date, as soon as reasonably practicable following the sixth
month anniversary of the Executive’s Termination Date.

16



--------------------------------------------------------------------------------



 



     10.2 Application of Exemptions. For purposes of section 409A of the Code,
each “payment” (as defined by section 409A of the Code) made under this
Agreement shall be considered a “separate payment.” In addition, for purposes of
section 409A of the Code, each such payment shall be deemed exempt from section
409A of the Code to the fullest extent possible under the “short-term deferral”
exemption of Treasury Regulation § 1.409A-1(b)(4), as well as any other
applicable exemptions.
     10.3 Interpretation and Administration of Agreement. To the maximum extent
permitted by law, this Agreement shall be interpreted and administered in such a
manner that the payments to the Executive are either exempt from, or comply
with, the requirements of section 409A of the Code.
[Signature page follows]

17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

            BIOGEN IDEC INC.
      By:   /s/ William D. Young         William D. Young        Chairman     

            EXECUTIVE
      /s/ George A. Scangos, Ph.D.       George A. Scangos, Ph.D.           

18



--------------------------------------------------------------------------------



 



Exhibit A
Form of Release
GENERAL RELEASE OF CLAIMS
     This General Release of Claims (“Release”) is entered into as of this
                     day of                     , 20___, between GEORGE A.
SCANGOS, Ph.D. (“Executive”), and BIOGEN IDEC INC., a Delaware corporation (the
“Company”) (collectively referred to herein as the “Parties”).
     WHEREAS, Executive and the Company are parties to that certain Employment
Agreement dated as of [DATE OF AGREEMENT] (the “Employment Agreement”);
     WHEREAS, the Parties agree that Executive is entitled to certain severance
benefits under the Employment Agreement, subject to Executive’s execution of
this Release; and
     WHEREAS, the Company and Executive now wish to fully and finally resolve
all matters relating to potential claims by the Executive relating to his prior
employment by the Company.
     NOW, THEREFORE, in consideration of, and subject to, the severance benefits
payable to Executive pursuant to the Employment Agreement, the adequacy of which
is hereby acknowledged by Executive, and which Executive acknowledges that he
would not otherwise be entitled to receive, Executive and the Company hereby
agree as follows:
     1. General Release of Claims by Executive. Executive, on behalf of himself
and his heirs, executors, administrators, successors, agents and assigns, hereby
fully and without limitation releases and forever discharges the Company, and
(as the case may be) its present and former shareholders, parents, owners,
members, partners, subsidiaries, divisions, affiliates, officers, directors,
agents, employees, consultants, contractors, customers, clients, insurers,
representatives, lawyers, predecessors, successors and assigns, employee welfare
benefit plans and pension or deferred compensation plans under Section 401 of
the Internal Revenue Code of 1986, as amended, and their trustees,
administrators and other fiduciaries, and all persons acting by, through, under
or in concert with them, or any of them (“Releasees”), both individually and
collectively, from any and all rights, claims, demands, liabilities, actions,
causes of action, damages, losses, costs, expenses and compensation, of whatever
nature whatsoever, known or unknown, fixed or contingent (“Claims”), arising
under federal, state or local law from the beginning of time to the Effective
Date of this Release (as defined below), including, without limitation and by
way of example only, any and all claims arising directly or indirectly out of,
relating to or in any other way involving in any manner whatsoever Executive’s
employment by the Company or the separation thereof; any and all claims of
wrongful discharge, breach of express or implied contract, fraud,
misrepresentation, defamation or liability in tort; claims of any kind that may
be brought in any court or administrative agency; and any claims arising under
Title VII of the Civil Rights Act of 1964, as amended, the Equal Pay Act, as
amended, the Age Discrimination in Employment Act, as amended (“ADEA”), the
Older Workers Benefit Protection Act, the Family and Medical Leave Act of 1993,
the Massachusetts Fair Employment Practices Law (Mass. Gen. Laws ch. 151B et
seq.), the Massachusetts Payment of Wages Act (Mass. Gen. Laws ch. 149, §§148
and 150), the Fair Labor Standards Act, as amended, any other federal and state
wage and hour laws, the Americans With Disabilities Act, as amended, Mass. Gen.
Laws ch. 214, § 1B, the Massachusetts Civil Rights Act, and the Massachusetts
Equal Rights Law, each as amended, the Immigration Reform and Control Act of
1986, the Employee Retirement Income Security Act of 1974, as amended, the
Worker Adjustment and Retraining Notification Act and/or any other local, state
or federal law, rule or regulation governing employment,

1



--------------------------------------------------------------------------------



 



discrimination in employment, workplace safety or the payment of wages and
benefits. Executive represents that there are no lawsuits pending by Executive
against Releasees and/or promises to dismiss any and all lawsuits that Executive
might have filed against Releasees. Executive expressly agrees and understands
that this release and waiver of claims is a GENERAL RELEASE, and that any
reference to specific claims arising out of or in connection with his employment
is not intended to limit the release and waiver of claims.
Notwithstanding the generality of the foregoing, Executive does not release the
following claims:

  (i)   Executive’s right to file or participate in the investigation of any
administrative discrimination charge. However, Executive gives up any right to
any money or other personal benefit from any such charge;     (ii)   Claims for
unemployment compensation or any state disability insurance benefits pursuant to
the terms of applicable state law;     (iii)   Claims for workers’ compensation
insurance benefits under the terms of any worker’s compensation insurance policy
or fund of the Company;     (iv)   Claims pursuant to the terms and conditions
of the federal law known as COBRA;     (v)   Claims for indemnity under the
Employment Agreement or bylaws of the Company, as provided for by Delaware law
or under any applicable insurance policy with respect to Executive’s liability
as an employee, director or officer of the Company; and     (vi)   Claims based
on any right Executive may have to enforce the Company’s executory obligations
under the Employment Agreement or any of the award agreements described in
Section 3.

      2. Promise Not to Sue. Executive promises not to sue the Company or any
Releasee for any claims covered by the General Release contained in Section 1
hereof and not excluded by the release exclusion sub-sections of Section 1
hereof, in any forum for any reason arising prior to the Effective Date of this
Release (as defined below). This promise not to sue is separate from and in
addition to Executive’s promises in Section 1 of this Release. Notwithstanding
this Promise Not to Sue, Executive may bring a claim against the Company to
enforce this Release or to challenge the validity of this Release under the
ADEA, or any claim arising after the Effective Date of this Release. If
Executive hereafter commences, joins in or in any manner seeks relief through
any suit against the Company or any Releasee in violation of this Release,
Executive shall be liable to the Company and the Releasees for their reasonable
attorneys’ fees and other litigation costs incurred in defending against such a
suit, in addition to any other damages caused to the Company or Releasees
thereby.
      3. Equity Awards. Executive currently holds the [Restricted Stock Units
and Market Stock Units] granted under the Company’s [2008 Omnibus Equity Plan or
its successor (the “Plan”)] and listed on Annex A hereto and no others.
Executive’s and the Company’s rights with respect to such awards shall be as set
forth in the Plan and the award agreements, as modified by the Employment
Agreement, pursuant to which such awards were granted.
      4. Confidentiality of Release. Except as may be required by law or court
order, none of Executive, his attorney or any person acting by, through, under
or in concert with them shall disclose the terms of this Release to any
individual or entity other than their immediate family and accountants or tax
preparers as may be necessary. In the event that a disclosure authorized by this
Release is made, Executive shall inform the person to whom information is
disclosed of the confidential nature of this Release and that, upon being
informed of the terms of this Release, the person shall be equally bound by the
provisions of this paragraph.

2



--------------------------------------------------------------------------------



 



     5. Review and Effective Date.

  (a)   Release Is Knowing and Voluntary. Executive understands, agrees and
acknowledges that he:

  1.   has carefully read and/or had read to him and fully understands all of
the provisions of this Release;     2.   knowingly and voluntarily agrees to all
of the terms set forth in this Release; and     3.   knowingly and voluntarily
intends to be legally bound by the same.

  (b)   21-Day Consideration Period. Executive acknowledges that the Company has
offered him twenty-one (21) days to consider the terms and conditions of this
Release, and to decide whether to sign and enter into this Release. In the event
that Executive elects to sign this Release prior to the expiration of the
twenty-one (21) day period, he acknowledges that in doing so he will voluntarily
waive the balance of the twenty-one (21) days permitted. Executive understands
and agrees that any changes to the initially drafted terms of this Release are
not material and shall not restart the running of this twenty-one (21) day
period. [45 DAYS OR SUCH OTHER PERIOD AS REQUIRED BY ADEA OR OTHER APPLICABLE
LAW MAY BE SUBSTITUTED FOR 21 DAYS].     (c)   7-Day Revocation Period.
Executive has seven (7) days after his execution of this Release to revoke his
acceptance of it (the “Revocation Period”). Any such revocation must be made in
writing to [INSERT COMPANY REPRES. NAME]. The Parties acknowledge and agree that
this Release is neither effective nor enforceable and the Company is not
obligated to perform the promises contained herein or in the Employment
Agreement in the event that the Release is revoked or until expiration of the
seven (7) day revocation period, the “Effective Date” of this Release. [SUCH
OTHER REVOCATION PERIOD AS REQUIRED BY ADEA OR OTHER APPLICABLE LAW MAY BE
SUBSTITUTED FOR 7 DAYS].

     6. Advice of Counsel. Executive has had the advice of independent legal
counsel of his own choosing in negotiations for and the preparation of this
Release. Executive has carefully read the provisions of this Release and is
fully apprised of and understands the provisions of this Release and their legal
effect and consequences. Executive has executed this Release after careful and
independent investigation, and affirmatively warrants that he is not executing
this Release under fraud, duress or undue influence.
     7. Integration. This Release, the Employment Agreement, the Employee
Proprietary Information and Inventions and Dispute Resolution Agreement, the
Plan, [the Restricted Stock Unit Agreement(s)] and [the Market Stock Unit
Agreement(s)] set forth the final, sole and entire agreement between Executive
and the Company and supersede any and all prior agreements, negotiations,
discussions or understandings between Executive and the Company concerning the
subject matter of this Release. This Release may not be altered, amended or
modified, except by a further writing signed by Executive and a member of the
Board of Directors of the Company.

3



--------------------------------------------------------------------------------



 



     8. Miscellaneous Provisions.
          (a) The provisions of this Release are severable. If any provision is
held to be invalid or unenforceable, it shall not affect the validity or
enforceability of any other provision.
          (b) This Release shall be construed as a whole in accordance with its
fair meaning and in accordance with the laws of the Commonwealth of
Massachusetts. The language in this Release shall not be construed for or
against any particular party.
          (c) This Release may be executed in one or more counterparts, each of
which shall be deemed to be an original, and all of which together shall
constitute one and the same instrument. The Parties agree to accept a signed
facsimile or “PDF” copy of this Release as a fully binding original.
          (d) This Release shall apply to, bind and inure to the benefit of the
Parties and their respective successors and assigns.
[Signature page follows]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have executed this Release on the
dates indicated below.

                      EXECUTIVE       BIOGEN IDEC INC.    
 
                   
 
          By:                           George A. Scangos, Ph.D.       Its:    
   
 
             
 
   
 
                   
Dated:
          Dated:        
 
 
 
         
 
   

5



--------------------------------------------------------------------------------



 



ANNEX A
[LIST OUTSTANDING EQUITY AWARDS]

1